Citation Nr: 0511729	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The issue of service connection for bilateral ankle disorder 
was raised by the veteran in his June 2002 claim.  As such, 
this issue is referred to the RO for further development.


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 1995 denied 
service connection for bilateral pes planus.

2.  The evidence received since the unappealed July 1995 
rating decision is neither cumulative nor redundant and does 
not present a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral pes planus is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  


The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  A recent amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2004).  The veteran's request to reopen his claim 
of entitlement to service connection for bilateral pes planus 
was filed in June 2002.  Therefore, the current, amended 
regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The RO denied service connection for bilateral pes planus in 
July 1995, and notified the veteran of the decision that same 
month.  The RO decision was not appealed, and that decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The 
matter under consideration in this case at that time was 
whether the veteran's bilateral pes planus was aggravated by 
his active military service.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the July 1995 RO decision on the merits which 
is relevant to, and probative of, this matter.  

The evidence of record at the time of the July 1995 rating 
decision relevant to the veteran's claim for service 
connection included his service medical records, an April 
1995 VA examination report, and VA treatment records from 
April 1992 to March 1995.  The additional evidence added to 
the record since the July 1995 rating decision includes VA 
treatment records from April 1995 to March 2004.  

When the RO denied the veteran's claim for entitlement to 
service connection for bilateral pes planus in 1975, there 
was no evidence that the veteran's pre-existing bilateral pes 
planus was aggravated by his military service.  The evidence 
submitted since the last final rating decision shows 
intermittent treatment for the veteran's preexisting 
bilateral pes planus.  It also shows several x-ray reports 
which revealed evidence of bilateral pes planus, mild 
degenerative changes of the mid-foot, and a Charcot joint 
abnormality in the mid-foot.  However, the evidence submitted 
since the last final rating decision in July 1995 does not 
include medical evidence as to whether the veteran's pre-
existing bilateral pes planus disorder was aggravated by his 
time in military service.  

Therefore, although this additional evidence is "new," as 
it had not been previously considered by VA, it is not 
"material," as it does not raise a reasonable possibility 
of substantiating the veteran's claim.  As such, the issue of 
entitlement to service connection for bilateral pes planus is 
not reopened.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.   Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral pes planus is not 
reopened.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


